There was no error in the denial of the defendant’s second motion for a new trial based on the ground (as asserted in the motion and argued in the defendant’s brief) that the plaintiff’s president and sole witness had committed perjury during the course of the trial. The trial judge, to whom the case was tried without jury, made clear, both by his remarks during the hearing on the motion and by the language employed by him in denying the defendant’s third request for a ruling submitted in connection with the motion, that he did not believe the witness had perjured himself. Judgment is to be entered for the plaintiff in accordance with the amended findings and rulings dated December 19, 1973, with double costs and interest at the rate of twelve percent per annum from August 6, 1974.

So ordered.